Title: From Jonathan Trumbull, Jr. to William Heath, 4 June 1783
From: Trumbull, Jonathan, Jr.
To: Heath, William


                  
                     Sir
                     Head Quarters 4th June 1783
                  
                  The General being engaged, directs me to reply to your favor of Yesterday; & to inform you that he approves of your Idea of formg four Regiments of Massachusetts from the Men remaing after the Discharge of those for the War—and requests that you will proceed, agreeable to the General Orders, to form four Corps of Officers by Agreement—If that Mode should fail, then Measures will be directed when found necessary. Most respectfully I am sir Your most Obedt Sert
                  
                     J. Trumbull Jr Secty
                     
                  
               